United States Court of Appeals
                     For the First Circuit


No. 15-2400

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                        PETER APICELLI,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                             Before

                Torruella, Selya, and Thompson,
                        Circuit Judges.



     Sven D. Wiberg, with whom Wiberg Law Office, PLLC was on
brief, for appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
Emily Gray Rice, United States Attorney, was on brief, for
appellee.



                        October 7, 2016
           TORRUELLA, Circuit Judge.         Peter Apicelli was convicted

of one count of manufacturing marijuana in violation of 21 U.S.C.

§ 841(a)(1) following a jury trial in the United States District

Court for the District of New Hampshire.                On appeal, Apicelli

argues that the Government presented insufficient evidence to

prove that the marijuana found by the police belonged to him and

raises    several    procedural   challenges.           Unpersuaded   by   his

arguments, we affirm.

                             I.   Background

           In   September    2013,     New       Hampshire   law   enforcement

officials received information from a Campton town employee named

Robert Bain about a potential marijuana grow near Chandler Hill

Road and Mason Road.      On September 5, state police officers met

with Bain near Chandler Hill Road to locate the marijuana plants.

The area by Chandler Hill Road and Mason Road was heavily wooded.

The officers searched the woods for about an hour before finding

two clusters of marijuana plants growing at the edge of the wooded

area -- about 200-300 meters from the residence at 201 Mason Road.

The next day, the officers went back to the grow site and set up

a motion-activated video camera.           On September 16, the officers

checked the camera and viewed footage showing an individual with

a red backpack and tan shorts tending the marijuana plants.

Through    further    investigation,       the    officers   concluded     that


                                     -2-
Apicelli was renting the 201 Mason Road residence and that two

cars parked in front were registered in Apicelli's name.

            Based on this evidence, the officers obtained a warrant

to search the house at 201 Mason Road and arrest Apicelli.                   On

September 17, the officers executed the search warrant.                 Inside

the residence, the officers found additional marijuana plants,

marijuana drying, and packaged marijuana as well as a red backpack

and tan shorts.      Apicelli was not present during the search or

arrested.

            Apicelli was subsequently charged with and convicted of

one count of manufacturing marijuana in violation of 21 U.S.C.

§ 841(a)(1) and sentenced to 12 months and one day of imprisonment.

                   II.     Sufficiency of the Evidence

            On   appeal,    Apicelli    argues      that   the   evidence   the

Government presented at his trial was insufficient to prove either

that the marijuana found growing in the woods near the 201 Mason

Road property or inside the house belonged to him.                  "We review

challenges to the sufficiency of the evidence de novo, 'considering

all the evidence, direct and circumstantial, in the light most

favorable to the prosecution, drawing all reasonable inferences

consistent with the verdict, and avoiding credibility judgments,

to   determine   whether     a   rational    jury    could   have   found   the

defendant[] guilty beyond a reasonable doubt.'"              United States v.


                                       -3-
Negrón-Sostre, 790 F.3d 295, 307 (1st Cir. 2015) (quoting United

States v. Agosto-Vega, 617 F.3d 541, 548 (1st Cir. 2010)).

             Given that no marijuana was ever found on Apicelli's

person, the Government relied upon the doctrine of constructive

possession to link Apicelli to the marijuana found at 201 Mason

Road.   "Constructive possession exists when a person knowingly has

the power and intention at a given time to exercise dominion and

control over an object either directly or through others."             United

States v. García-Carrasquillo, 483 F.3d 124, 130 (1st Cir. 2007)

(quoting United States v. McLean, 409 F.3d 492, 501 (1st Cir.

2005)).   Nothing prohibits the government from "rely[ing] entirely

on circumstantial evidence to show constructive possession."              Id.

             We    conclude   that     the   Government's     circumstantial

evidence was strong enough for a rational jury to conclude beyond

a reasonable doubt that the marijuana found in the wooded area and

inside the 201 Mason Road residence belonged to Apicelli.              First,

the Government's evidence led to the reasonable inference that

Apicelli lived at 201 Mason Road.              In addition to the cars

registered    in    Apicelli's   name    observed   during    the   officers'

surveillance, the search revealed mail addressed to Apicelli and

a debit card bearing Apicelli's name.

             Second,   the    record    also   supports      the    reasonable

inference that Apicelli was the only person who lived at 201 Mason


                                       -4-
Road.   The officers did not see any cars parked in front of 201

Mason Road during their investigation besides the two registered

to Apicelli.   Apicelli's landlord, Rene Dubois, testified that the

lease required Apicelli to notify him if any other person lived at

the residence for an extended period of time and he received no

such notice.   Finally, one of the investigating officers, Sergeant

Patrick Payer testified that only one person appeared to live in

the house.     Although Payer acknowledged the residence had two

bedrooms, he stated the second bedroom appeared to belong to a

child and "did not look lived in."       Based on this evidence, a

rational jury could infer that Apicelli was the only person who

lived at 201 Mason Road at the time the officers found the

marijuana plants and therefore the plants belonged to him.

          Finally,   the   Government   presented   evidence   linking

whoever lived at 201 Mason Road to the marijuana grow at the edge

of the woods.     In addition to the plants' proximity to the

property, the officers found a red backpack and tan shorts like

those seen on the surveillance footage inside 201 Mason Road.

Notably, the tan shorts were found in the only bedroom in the

residence that appeared to belong to an adult.       Putting two and

two together, a rational jury could conclude that because the

clothing seen on the footage was found inside 201 Mason Road and




                                 -5-
Apicelli was the home's only resident, Apicelli was the person

seen on the surveillance footage.

             Apicelli takes issue with the fact that none of the

Government's witnesses identified him as the individual in the

surveillance video tending to the plants.                 Without a positive

identification, Apicelli argues that the Government's evidence

that he lived at 201 Mason Road is insufficient because someone

else could have lived there during the relevant time frame.                 As

stated above, however, a rational fact finder could conclude that

Apicelli was the only resident at 201 Mason Road during the

relevant   time   frame.      Moreover,   we   do   not    "demand   that   the

government     disprove     every   hypothesis      consistent       with   the

defendant's innocence."        United States v. Spinney, 65 F.3d 231,

234 (1st Cir. 1995).         Apicelli's argument that the Government

failed to completely rule out the possibility that the marijuana

belonged to an unnamed visitor to 201 Mason Road turns sufficiency

review on its head.       "[W]hen this Court reviews a jury verdict for

sufficiency of evidence, 'it matters not whether [the defendant]

can raise a plausible theory of innocence: if the record as a whole

justifies a judgment of conviction, it need not rule out other

hypotheses more congenial to a finding of innocence.'"                  United

States v. Valerio, 676 F.3d 237, 245 (1st Cir. 2012) (quoting

United States v. Manor, 633 F.3d 11, 14 (1st Cir. 2011)).                   The


                                    -6-
record supports the conclusion that the marijuana belonged to

Apicelli; thus our inquiry ends.

                         III.     Suppression Rulings

               We now turn to Apicelli's various procedural claims,

starting with his argument that the district court committed error

by denying his suppression motion without an evidentiary hearing.

Before the district court, Apicelli claimed that Sergeant Patrick

Payer      intentionally         or     recklessly      included         material

misrepresentations       and     omitted   material   information    from    his

search warrant affidavit.          All of Apicelli's arguments related to

information concerning Bain, the road agent who had alerted the

police to the marijuana grow, and his credibility.

               In his affidavit, Payer recounted that he had received

a tip about a marijuana grow, visited the area, found marijuana

plants, and set up a motion-activated video camera to watch the

grow.    Payer also stated that he believed Apicelli was renting the

house at 201 Mason Road, that he had identified two cars registered

to Apicelli at the house, and that Apicelli fit the profile of the

person seen tending the plants on the surveillance video -- a man

with    dark    hair   between    the   ages   of   twenty-five    and   thirty.

Additionally, Payer stated that he asked someone to review the




                                        -7-
surveillance footage and that the person subsequently identified

Apicelli as the man tending the plants.1

           Apicelli argued in his motion to suppress that Bain's

initial tip to the police as well as his subsequent identification

of Apicelli on the surveillance video were not credible because

Bain had motive to lie due to a personal dispute.                  According to

Apicelli, he had caught Bain entering the wooded area near 201

Mason   Road   to   hunt   and    told    Bain   that   he   was   trespassing.

Apicelli's landlord, Rene Dubois, subsequently prepared a "Land

Use Conditions" document prohibiting Bain from entering the wooded

area    without     permission.           Apicelli      claimed    that   Payer

misrepresented Bain as merely a "concerned citizen" who was friends

with Dubois and that Bain's motive to retaliate against Apicelli

was a material omission.         Apicelli also argued that the affidavit

should have mentioned that Bain, as a road agent, was a town

employee, and had previously worked with the police on other cases.

Finally, Apicelli contended that Bain's identification was not

credible because the video was too low-resolution for anyone to

tell who was on camera.




1  In the version of Sergeant Payer's affidavit made publicly
available, the name of the person asked to review the tape was
redacted, but discovery subsequently revealed that this person was
Bain.

                                         -8-
          In order to be entitled to an evidentiary hearing, a

defendant must make a substantial preliminary showing that a false

statement (or omission) was (1) "knowingly and intentionally, or

with reckless disregard for the truth . . . included by the affiant

in the warrant affidavit," and (2) "necessary to the finding of

probable cause."   Franks v. Delaware, 438 U.S. 154, 155-56 (1978);

see also United States v. Hadfield, 918 F.2d 987, 992 (1st Cir.

1990).   The district court rejected Apicelli's arguments on this

second prong, concluding that Bain's tip and identification were

not the sole basis for finding probable cause.    "A district court's

finding that the requisite showing for a Franks hearing has not

been made will be overturned only if it is clearly erroneous."

United States v. Cartagena, 593 F.3d 104, 112 (1st Cir. 2010).

          Simply put, the information concerning Bain was not

necessary to the finding of probable cause, thus rendering any

issues with his credibility moot.     As stated in Payer's affidavit,

he and the other officers found a marijuana grow near 201 Mason

Road.2   Independent of Bain's identification, the police linked


2  In his reply brief, Apicelli also alludes to the search of the
wooded area as falling outside the open fields exception to the
Fourth Amendment. See Florida v. Jardines, 133 S. Ct. 1409, 1414
(2013).    "We have held, with a regularity bordering on the
monotonous, that issues advanced for the first time in an
appellant's reply brief are deemed waived."      United States v.
Parigian, 824 F.3d 5, 13 (1st Cir. 2016) (quoting Waste Mgmt.
Holdings, Inc. v. Mowbray, 208 F.3d 288, 299 (1st Cir. 2000)). We
also express doubt that an unenclosed wooded area 200-300 yards

                                -9-
Apicelli   to   the   201   Mason   Road   residence    through   their    own

investigation.    Apicelli's rental of 201 Mason Road, Apicelli's

two cars parked in front of the residence, and Payer's statement

that   Apicelli   fit   the   profile      of   the   person   seen   on   the

surveillance video would allow a reasonable magistrate to conclude

that there was a "fair probability that contraband or evidence of

a crime [would] be found in" the residence at 201 Mason Road.

United States v. Rigaud, 684 F.3d 169, 173 (1st Cir. 2012) (quoting

United States v. Hicks, 575 F.3d 130, 136 (1st Cir. 2009)).3                We

therefore affirm the district court's denial of Apicelli's motion

to suppress.




away from the house at 201 Mason Road would be considered
curtilage. See United States v. Brown, 510 F.3d 57, 65 (1st Cir.
2007) (listing "[1] the proximity of the area claimed to be
curtilage to the home, [2] whether the area is included within an
enclosure surrounding the home, [3] the nature of the uses to which
the area is put, and [4] the steps taken by the resident to protect
the area from observation by people passing by" as factors in
determining whether a location falls within a home's curtilage
(alterations in original) (quoting United States v. Diehl, 276
F.3d 32, 38 (1st Cir. 2002)).
3  Apicelli attempts to refute this conclusion by citing our case
law requiring warrant affidavits to include information allowing
magistrates to assess the credibility of confidential informants.
See, e.g., United States v. Greenburg, 410 F.3d 63, 66-67 (1st
Cir. 2005).    Apicelli's reliance on these cases, however, is
misplaced given that Bain was not unnamed in the affidavit as
presented to the magistrate.

                                    -10-
                           IV.   Speedy Trial

           Apicelli next contends that the Government violated his

right to a speedy trial under the Speedy Trial Act ("STA"), 18

U.S.C. §§ 3161-74, and the Sixth Amendment.           Neither of these

claims have merit.

A.   Speedy Trial Act

           "The STA requires that a defendant be tried within

seventy days of the later of the indictment or initial appearance."

United States v. Ibrahim, 814 F.3d 30, 32 (1st Cir. 2016) (citing

18 U.S.C. § 3161(c)(1)).    "If a criminal defendant is not brought

to trial within the seventy-day time limit . . . the penalty

provisions of the STA mandate that 'the information or indictment

shall be dismissed on motion of the defendant.'"          United States

v. Santiago-Becerril, 130 F.3d 11, 15 (1st Cir. 1997) (quoting

18 U.S.C. § 3162(a)(2)).     In calculating the seventy-day period,

certain   delays   are    excluded,      including   delays   caused   by

continuances when the district court judge determines that "the

ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial." 18

U.S.C. § 3161(h)(7)(A).    We review STA claims "de novo as to legal

rulings, and for clear error as to factual findings."           Ibrahim,
814 F.3d at 32 (quoting United States v. Carpenter, 781 F.3d 599,

616 (1st Cir. 2015)).     "Overall, however, we review for abuse of


                                  -11-
discretion decisions to exclude intervals of time from the STA

count," United States v. Souza, 749 F.3d 74, 79 (1st Cir. 2014),

including   "ends     of    justice"    determinations,      United    States    v.

González-Martínez, 825 F.3d 51, 57 (1st Cir. 2016).

            Apicelli's STA clock began running on March 1, 2014, the

day after his arraignment.         The parties do not dispute that forty-

six countable days elapsed between this date and April 16, 2014,

when Apicelli first moved to continue trial for sixty days.

Apicelli does not contest that the period from April 16, 2014 to

February    12,    2015     was   all   excludable    time    due     to    various

continuance       motions    relating    to    plea   negotiations         and   his

counsel's schedule.

            Apicelli and the Government diverge as to whether the

STA clock continued to stand still during the following two periods

in which the district court granted ends-of-justice continuances:

February 12, 2015 to March 25, 2015, and June 8, 20154 to July 21,

2015.   Counting either period would push Apicelli's STA clock to

nearly ninety days, after accounting for the uncontested forty-

six days that had previously elapsed.5            The district court issued


4  Apicelli lists     June 2, 2015 as the start date of nonexcludable
time.   This date      corresponds with the parties' jury selection.
Apicelli does not     explain in his brief how this date fits with his
claim that the        district court's ends-of-justice continuance
entered on June 8     was improper.
5   Forty-two days elapsed between February 12, 2015 and March 25,

                                        -12-
the    continuances   in       response    to   motions       Apicelli   filed    on

February 7, 2015 and June 7, 2015.

             Normally,     a     court    may    issue        an   ends-of-justice

continuance "at the request of the defendant or his counsel."                    18

U.S.C. § 3161(h)(7)(A).         Apicelli, however, contends that his case

fits into the exception we described in United States v. Hastings,

847 F.2d 920 (1st Cir. 1988).             In Hastings, we acknowledged that

"[a] defendant denied automatic discovery . . . would be placed

snugly between a rock and a hard place: he could either forgo

discovery to which he was entitled or he could file a motion to

obtain it, thus stopping the speedy trial clock and easing the

pressure on the government to bring him to trial." 847 F.2d at

923.    Apicelli seizes upon this language and argues that the

Government    withheld     discovery       to   which    he    was   entitled    and




2015. Forty-four days elapsed between June 8, 2015 and July 21,
2015. Apicelli also argues that ends-of-justice continuances are
only excludable if they are thirty days or less.           This is
incorrect. Apicelli appears to be referring to the STA requirement
that a district court decide a motion submitted on its papers
within thirty days of the last submission.         See 18 U.S.C.
§ 3161(h)(1)(H); Henderson v. United States, 476 U.S. 321, 329-30
(1986). We have not read a specific deadline into ends-of-justice
continuances. Instead, the district court must "set[] forth, in
the record of the case, either orally or in writing, its reasons
for finding that the ends of justice [are] served."      18 U.S.C.
§ 3161(h)(7)(A).

                                         -13-
therefore the time needed to resolve his motions should not have

been excluded from the STA clock.6

          Apicelli's argument ignores Hasting's nuance.     In that

case, we laid out a framework for analyzing when dismissal with

prejudice pursuant to the STA could be appropriate based on

differing degrees of culpability on the part of the Government.

Id. at 925.

       [D]elay which results either from intentional
       noncompliance with the Act or from actions designed
       to gain unfair prosecutorial advantage weighs heavily
       in favor of dismissal with prejudice.
          Closely allied to such examples, but perhaps once
       removed, are recurrent shortcomings.     If delay is
       occasioned by a pattern of governmental inattention
       or because the prosecutor . . . fails to learn oft-
       repeated   lessons,   the  situation   becomes   more
       conducive to dismissal with prejudice than if delay
       stems   from   some  solitary   bevue. . . .   Random
       negligence . . . weighs less heavily in favor of
       banning reprosecution.

Id. (citations omitted).      We also cautioned against imputing bad

faith to the Government because Congress did not intend for the

STA to serve as "an all-encompassing code of ethical conduct for

prosecutors."   Id. at 927.




6  We decline to address whether any additional time for the period
from March 26, 2015 to June 7, 2015 was excludable because Apicelli
fails to specifically contest it in his opening brief.          The
district court concluded all but April 1 to April 8 (seven days)
did not count towards the STA clock.

                                  -14-
          On appeal, Apicelli never alleges that the Government

acted intentionally or delayed its discovery production to gain an

unfair advantage.     Rather, he simply lists evidence he believes

the Government should have disclosed at an earlier date and asks

us to infer bad faith or government inattention from the delays

themselves.   For example, with respect to the February 12, 2015

continuance, Apicelli claims he had not received the "vast majority

of the discovery" before the filing of his February 7 motion.

Apicelli, however, neither explains why this evidence should have

been part of the Government's automatic discovery obligations nor

does he appeal the district court's finding that the Government

was in compliance.7   We have long held that "issues adverted to in


7  Apicelli claimed in his February 7 motion and at the subsequent
hearing that the Government had failed to produce (1) the dispatch
records and log notes relating to the investigation of his
property; (2) the "bench file" from the laboratory that tested the
marijuana found on the 201 Mason Road property; (3) additional
information about the conflict of interest that resulted in the
transfer of his case from state to federal court. Apicelli also
alleged that the Government delayed turning over a laboratory
report and the surveillance video of the person in the tan shorts
and red backpack tending the marijuana plants. With respect to
each, the district court concluded that the Government had a
reasonable explanation for the delay or that Apicelli was wrong
that the Government had not turned over all of the evidence it
had.
   In his appellate brief, Apicelli lists other evidence he
believes the Government withheld that were not subject to the
February 7 motion, but fails to provide any citations to the
motions or orders concerning them. As a result, we find ourselves
at sea discerning the merits of these claims or even the STA
periods they would exclude.

                                -15-
a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived."         United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).           Without any reason to doubt the

district court's findings that the Government had complied with

its discovery obligations, we cannot find an STA violation from

the delays themselves.       Thus, our review of the district court's

continuances is only for whether "reasonable minds could disagree

about the proper ruling."           González-Martínez, 825 F.3d at 57

(quoting United States v. Delgado-Marrero, 744 F.3d 167, 195 (1st

Cir. 2014)).

             The district court could reasonably conclude that the

ends    of   justice   outweighed   Apicelli's   speedy   trial   right   in

granting a continuance to resolve his February 7 motion.            As the

court     explained,    a   continuance    was   necessary   because      the

Government's deadline for responding was after Apicelli's trial

date.     The district court also stated it foresaw needing to hold

an evidentiary hearing and issue subpoenas in order to rule upon

the motion.      Given this context, we do not believe the district

court abused its discretion in excluding this period from the STA

clock.8




8  We also uphold the district court's conclusion that this period
was also properly excluded as time needed to resolve a pretrial
motion pursuant to 18 U.S.C. § 3161(h)(1)(D).

                                    -16-
           Similarly, the district court could reasonably exclude

the period from June 8 through July 21 from its STA calculations.

Apicelli contends that the Government necessitated this motion

because it waited until June to turn over four DVDs containing

four to six hours of additional video footage caught by the

surveillance camera set up near the marijuana grow.              Again,

however, Apicelli fails to explain the significance of this footage

or why the Government was obligated to turn it over sooner. 9

Without any guidance from Apicelli or a direct challenge to the

district court's discovery rulings, we must view the Government as

in   compliance   with   its   discovery   obligations.   The   district

court's explanation for the continuance is otherwise reasonable.

Apicelli requested the continuances in order to review the new



9  The DVDs contained the "false trigger" footage -- i.e., footage
in which the motion-activated camera was triggered by something
other than the person tending the marijuana plants, be it animals,
law enforcement officials setting up the camera, or wind.      The
Government had previously only given Apicelli the footage showing
the person tending the marijuana plants, and stated the false
trigger footage was not disclosed earlier because it did not
believe the footage was relevant.
   Apicelli does not explain the significance of the false trigger
footage in his briefing.     Instead, he simply claims that the
district   court  did   not   accept   the  Government's   initial
representation that the tapes had no evidentiary value.       This
characterization is incorrect.      The district court initially
declined to take the Government at its word that the footage was
not relevant -- thus finding a continuance necessary -- but
ultimately concluded that it had complied with its discovery
obligations.

                                   -17-
evidence and potentially prepare new exhibits.            It is evident that

the district court granted Apicelli's motion in order to give his

counsel time to prepare.             See 18 U.S.C. § 3161(h)(7)(B)(iv)

(stating a district court should take into account whether failure

to grant continuances would "deny counsel for the defendant . . .

the reasonable time necessary for effective preparation").                  We

therefore find no abuse of discretion in its issuance of an ends-

of-justice continuance.

            Finding   that    both    timeframes     Apicelli   contests    are

excludable, we affirm the district court's determination that no

STA violation occurred.

B.   Sixth Amendment

            The STA does not act as a bar to speedy trial claims

under the Sixth Amendment.           See 18 U.S.C. § 3173.       Nonetheless,

it would be an "unusual case" in which a Sixth Amendment but not

a STA violation exists.        United States v. Muñoz-Amado, 182 F.3d
57, 61 (1st Cir. 1999) (quoting United States v. Mitchell, 723
F.2d 1040, 1049 (1st Cir. 1983)).

            "To determine whether a [Sixth Amendment speedy trial]

violation   has   occurred,    we     use    the   four-part   balancing   test

established in Barker v. Wingo, [407 U.S. 514 (1972)], which

requires a weighing of: (1) the length of the delay, (2) the

reasons for the delay, (3) the defendant's assertion of his right,


                                      -18-
and (4) prejudice to the defendant resulting from the delay."

United States v. Dowdell, 595 F.3d 50, 60 (1st Cir. 2010) (citing

Barker, 407 U.S. at 530).     We ordinarily review Sixth Amendment

speedy trial determinations for abuse of discretion.     Souza, 749
F.3d at 81.

            We start with the length of the delay.      "The Sixth

Amendment right to a speedy trial attaches upon formal accusation.

In the typical case, this means either arrest or indictment,

whichever comes first."       Dowdell, 595 F.3d at 61 (citations

omitted).     Apicelli's trial did not commence until July 21, 2015

-- a time period of almost eighteen months.         Where the time

differential between a criminal defendant's indictment and trial

is greater than one year, this court will make additional inquiry.

Muñoz-Amado, 182 F.3d at 61.10


10  On appeal, Apicelli contends that the district court should
have used the date of his state arrest to calculate the length of
his speedy trial delay.     State authorities in New Hampshire
arrested Apicelli on November 20, 2013, sixty-three days before
his federal indictment on January 22, 2014.     This argument is
without merit.     Normally, "an arrest or indictment by one
sovereign would not cause the speedy trial guarantees to become
engaged as to possible subsequent indictments by another
sovereign."   Dowdell, 595 F.3d at 61 (quoting United States v.
MacDonald, 456 U.S. 1, 10 n.11 (1982)).
   Apicelli claims that he can overcome the dual sovereign
presumption because he showed that the state prosecution was
"merely a tool of the federal authorities." Bartkus v. Illinois,
359 U.S. 121, 123 (1959).     Apicelli, however, only cites the
similarity between his state and federal charges -- i.e., that
they were both prosecutions for drug offenses. Mere similarity

                                 -19-
             Nonetheless, we agree with the district court that the

reasons     for    the     delay   weigh    against      finding     a    speedy      trial

violation.        Apicelli does not dispute that delays arising between

April 2014 and November 2014 -- a seven-month period -- are

attributable       to    his    counsel    filing       motions   relating       to    plea

negotiations and personal reasons.                  As stated above, we do not

believe Apicelli's claim that his discovery-related motions should

be attributed to the Government.                  The resolution of Apicelli's

discovery claims spanned most of the time period from December

2014 to July 2015.          Finally, we note that between May and the end

of   July   of     2015,    Apicelli      filed    at    least    three    motions      for

reconsideration reiterating the same arguments.                          Based on this

record, the reasons for the delay are mostly, if not entirely,

attributable to Apicelli.

             Turning       to    the   third      factor,    we    acknowledge         that

Apicelli     repeatedly         asserted    his    speedy    trial       right   through

motions to dismiss.            However, "[c]ourts look with some skepticism

at assertions of speedy trial rights made by defendants who




is not sufficient -- a defendant must make a prima facie case that
"one sovereign was a pawn of the other, with the result that [the]
notion of two supposedly independent prosecutions is merely a
sham." Dowdell, 595 F.3d at 63 (quoting United States v. Guzmán,
85 F.3d 823, 827 (1st Cir. 1996)). Because Apicelli has failed
to make such an allegation, any preceding state proceedings do not
count towards his speedy trial claim.

                                           -20-
contribute to the delay, . . . [a]nd like the other factors,

assertion of the right is not in itself decisive."         United States

v. Carpenter, 781 F.3d 599, 614 (1st Cir. 2015).

           Finally, we address the prejudice prong.        "The prejudice

prong seeks to protect three interests: avoidance of oppressive

pretrial   incarceration,     minimizing   anxiety   and   concern,   and

limiting the possibility that the defense will be impaired."          Id.

Apicelli does not allege any of these interests were implicated by

the delay in his case.         Apicelli was not subject to pretrial

incarceration and he does not claim he suffered anxiety from the

pending proceedings.        He states the Government unduly withheld

discovery, but he does not explain how his preparation for trial

was impaired in light of the district court's continuances.        Given

that Apicelli was largely responsible for the delay and he has

failed to allege prejudice, we believe the district court did not

abuse its discretion in denying Apicelli's Sixth Amendment speedy

trial claim.

                       V.    Motions for Mistrial

           Finally, Apicelli argues that two of the police officers

who testified for the Government made improper statements that

entitled him to a mistrial.          "Because 'whether to declare a

mistrial speaks to the informed discretion of the district court,'

we review this decision for abuse of that discretion only."       United


                                   -21-
States v. Díaz, 494 F.3d 221, 226 (1st Cir. 2007) (quoting United

States v. Keene, 287 F.3d 229, 233 (1st Cir. 2002)).

            "Declaring a mistrial is a last resort, only to be

implemented if the taint is ineradicable, that is, only if the

trial judge believes that the jury's exposure to the evidence is

likely to prove beyond realistic hope of repair."             United States

v. Trinidad-Acosta, 773 F.3d 298, 306 (1st Cir. 2014) (quoting

Díaz, 494 F.3d at 227).        In making this determination, we look at

the totality of the circumstances, considering in particular the

following   three    factors:    "1)    whether   an   appropriate   curative

instruction was issued, 2) whether the judicial response was

timely,   and   3)   whether    appellants    successfully    rebutted    the

presumption that the jury followed the judge's instructions."

United States v. Pagán-Ferrer, 736 F.3d 573, 586 (1st Cir. 2013).

When "a curative instruction is promptly given, a mistrial is

warranted only in rare circumstances implying extreme prejudice."

United States v. Torres, 162 F.3d 6, 12 (1st Cir. 1998).                   As

discussed in more detail below, the district court promptly issued

curative instructions rendering a mistrial unnecessary.

A.   Hearsay Evidence Argument

            Apicelli first contends that a mistrial was warranted

because Payer testified that Bain (who was not a witness at

Apicelli's trial) had identified Apicelli as the person on the


                                       -22-
surveillance video.        Apicelli argues that the jury could infer

this from the following exchange between Payer and the prosecutor:

           Q.    After recovering this video, what, if any
                 investigative steps did you take next?

           A.    To   get  the       person      in    the      video
                 identified.

           Q.    And did you speak to anyone in order --
                 as part of that process?

           A.    Yes.

           Q.    And who did you speak with?

           A.    Robert Bain.

           Q.    And after speaking with Mr. Bain, what
                 did you do next?


Immediately following this exchange, Apicelli moved for a mistrial

on the ground that the Government was attempting "an end run around

the hearsay rule" and introduce Bain's out-of-court identification

of   Apicelli   as   the   person   in   the    surveillance     video. 11   The

district court denied the motion and instead instructed the jury

"to disregard the last question and answer, and . . . not to draw

any inference that this witness identified the defendant from these

videos."    At   Apicelli's     request,       the   district    court   further


11   "Fed. R. Evid. 801(c) defines hearsay generally as 'a
statement, other than one made by the declarant while testifying
at the trial or hearing, offered in evidence to prove the truth of
the matter asserted.'" Vázquez v. López-Rosario, 134 F.3d 28, 33-
34 (1st Cir. 1998).

                                     -23-
instructed the jury "not to draw any inference from the last

question and answer that an identification was made by anybody

from these videos."

            We find no abuse of discretion in connection with the

district court's course of action.        The district court's prompt

curative instructions addressed the very concern Apicelli raised

-- that the jury would infer that Bain identified Apicelli on the

video and use this statement for its truth.          We do not believe

Payer's remark created the type of extreme prejudice that would

overcome our presumption that juries follow curative instructions.

Generally   speaking,   inadmissible    evidence   that   is   "brief   and

ambiguous" is only minimally prejudicial.          See United States v.

Brown, 805 F.3d 13, 17 (1st Cir. 2015) (concluding jury would not

place much weight on improper playing of tape in which officer

questioned defendant about cocaine found in his hat when there was

little context for the conversation's meaning).                Payer never

explicitly stated that Bain identified Apicelli as the person on

the surveillance video.    Rather, Payer testified only that he had

Bain identify the person on the surveillance tape and after that

he applied for a search warrant of 201 Mason Road.              Although a

jury could draw the inference that Payer applied for the warrant

in part because Bain identified Apicelli as the person on the




                                 -24-
surveillance video, this conclusion was by no means obvious or the

only interpretation of Payer's remarks.12

            Apicelli contends that reversal is necessary because the

district    court   based   its   decision   on   the   premise   that   the

Government agreed not to identify Apicelli as the person in the

surveillance video and backtracked on this promise in its closing

argument.    We, however, see no inconsistency in the Government's

position.    The Government stated that it would not argue that

anyone specifically identified Apicelli in the surveillance video

-- instead, it would identify Apicelli as the person in the video

based on the backpack and shorts found in his residence.                 This

latter argument was exactly what the Government focused on in its

closing.    Because Bain's out-of-court identification of Apicelli




12On appeal, Apicelli portrays Payer's statements as impermissible
overview testimony, perhaps as a vehicle to argue that the
testimony resulted in the type of extreme prejudice warranting a
mistrial. Overview testimony occurs when "a government witness
testifies about the results of a criminal investigation, usually
including aspects of the investigation the witness did not
participate in, before the government has presented supporting
evidence." United States v. Rosado-Pérez, 605 F.3d 48, 55 (1st
Cir. 2010). Payer, however, was testifying about an investigation
he undertook. An officer's testimony describing his or her own
investigation does not create the same concerns as overview
testimony. See United States v. Hall, 434 F.3d 42, 57 (1st Cir.
2006). Additionally, Apicelli's objection characterizes Payer's
testimony as hearsay, but we doubt this is so because Payer never
stated in court what Apicelli feared the jury would infer -- that
Bain identified Apicelli from the video.

                                   -25-
in the surveillance video only came up once in trial, we view the

district court's prompt curative instruction as sufficient.

B.   Bad Act Evidence

            Apicelli    also   contends     that     he   was     irreparably

prejudiced by bad act testimony made by another officer, Nicholas

Blodgett.    Blodgett stated that he found "[m]arijuana growing,

marijuana    drying,    packaged   marijuana,      from   my    training   and

experience what appeared to be marijuana edibles, [and] what we

believe to be a mushroom grow at one point" inside the house.

Apicelli moved for a mistrial immediately after the remark arguing

that Blodgett had testified about bad act evidence prohibited by

Federal Rule of Evidence 404(b).13        The district court judge denied

the motion and stated he would instruct the jury to disregard

Blodgett's testimony.      Apicelli then argued this instruction was

inadequate and asked the district court to also tell the jury that

Blodgett's testimony was improper.          The district court declined

to do so and told the jury to "disregard the testimony concerning

the mushroom grow" and that it was "irrelevant" to Apicelli's case.

            We fail to see how Apicelli suffered prejudice, let alone

extreme prejudice, from Blodgett's remark.            Again, the district


13  Federal Rule of Evidence 404(b)(1) prohibits the use of
"[e]vidence of a crime, wrong, or other act . . . to prove a
person's character in order to show that on a particular occasion
the person acted in accordance with the character."

                                   -26-
court    acted     near-instantaneously          in    issuing     a      curative

instruction.      Apicelli cites no case law supporting his proposed

instruction that Blodgett did something improper.                  We also note

that Apicelli's main argument (both at trial and on appeal) is

that the items found in 201 Mason Road and the marijuana found in

the   woods    belonged   to   someone   else.        The   fact   that   another

contraband item was found inside 201 Mason Road would not have

influenced the jury's determination of whether Apicelli was the

only person who lived there.          We therefore affirm the district

court's denial of Apicelli's motion for a mistrial.

                               VI.   Conclusion

              For the foregoing reasons, we affirm.

              Affirmed.




                                     -27-